IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 February 12, 2009
                                 No. 08-30071
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

CARL GOLDEN

                                            Defendant-Appellant


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:03-CR-206-3


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Carl Golden has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Golden has not filed a response. Our independent review of the
record and counsel’s brief discloses no nonfrivolous issue for appeal in connection
with the sentence imposed upon resentencing. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 08-30071

herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Counsel’s
alternative motion to remand for a ruling on a certificate of appealability is
DENIED. See Pope v. MCI Telecommunications Corp., 937 F.2d 258, 266 (5th
Cir. 1991).




                                      2